Per Curiam.
Inasmuch as the insured’s doctor advised him to submit to an operation for hernia, and testified that in his opinion a prudent man would have followed that advice, it cannot be held *440that the condition from which the insured was suffering constituted a total and permanent disability within the meaning of the policy. (See Palloni v. Brooklyn-Manhattan Transit ,Corp., 215 App. Div. 634.)
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.